Exhibit 10.1

Certain identified information has been marked in the exhibit because it is both
(i) not material and (ii) would likely cause competitive harm to the Company, if
publicly disclosed.

Double asterisks denote omissions.

 

AMENDMENT #2

to

COMMERCIAL SUPPLY AGREEMENT BETWEEN
KALA PHARMACEUTICALS, INC. AND CATALENT PHARMA SOLUTIONS, LLC

(Dry Eye Product and Surgical Product in Multi-Dose Bottles)

This SECOND AMENDMENT (“Second Amendment”) is made and entered into effective as
of March 27,  2020 (“Second Amendment Effective Date”), by and between and
between Kala Pharmaceuticals, Inc., a Delaware corporation, with a place of
business at 490 Arsenal Way, Suite 120, Watertown, Massachusetts 02472, USA
(“Client”), and Catalent Pharma Solutions, LLC, a Delaware limited liability
company, having a place of business at 14 Schoolhouse Road, Somerset, New Jersey
08873, USA (“Catalent”). Each of Client and Catalent may be referred to as a
Party, and collectively as the Parties.

RECITALS:

 

A.Client and Catalent have entered into a  Commercial Supply Agreement effective
as of June 27, 2016 and amended by the First Amendment thereto dated February
16, 2018 (as amended, the “Agreement”).

 

B.Pursuant to Section 18.1 of the Agreement, Client and Catalent now desire to
further amend the Agreement to add a new specification,  incorporate the terms
of a specific Purchase Order, and increase the Initial Term.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises, rights and
obligations contained herein, the Parties agree as follows:

 

1.Contract Year.  Section 1.24 shall be amended to add the following:

As of the Second Amendment Effective Date, “Contract Year” means “each
consecutive twelve (12) month period beginning on the first (1st) day of July
2020 and anniversary date thereafter. For the avoidance of doubt, Contract Year
and Minimum Requirement Year both reference the same 12-month period.

 

2.Specifications.  The following bullet shall be added to the list of Additional
Requirements for Specifications (paragraph IV of Attachment B):

[**].  Any dispute regarding [**] shall be resolved by an independent third
party mutually agreed upon by the parties. The independent third party’s
determination [**] shall be final and binding. Unless otherwise agreed to by the
Parties in writing, the costs associated with such independent third party shall
be borne by [**].  

3.Term of the Agreement.  Section 16.1 shall be amended and restated to read as
follows:

 



 

ActiveUS 179480477v.1



 

16.1Term.This Agreement shall commence on the Effective Date (June 27, 2016) and
shall continue until June 30, 2028, unless this Agreement is earlier terminated
in accordance with Section 16.2 (as may be extended in accordance with this
Section 16.1, the “Initial Term”). Upon [**], the Initial Term shall be extended
until June 30, 2030.    Thereafter, this Agreement shall automatically renew for
additional periods of three (3) Contract Years (each, a “Renewal Term”) unless a
party provides notice of its intent not to renew this Agreement at least one
hundred eighty (180) days prior to the expiration of the then current Initial
Term or Renewal Term (as applicable). The Initial Term and each Renewal Term are
referred to collectively as the “Term”.

 

4.Purchase Orders.  Pursuant to Section 4.3 of the Agreement,  and within [**]
calendar days of the Second Amendment Effective Date,  Client shall
place Purchase Orders for the following Products in the following amounts for
delivery on or before [**],  at the pricing set forth below (notwithstanding
anything to the contrary in Attachment C). Scheduled delivery dates will be
determined by [**].

 

 

 

 

 

 

 

Product

Dosage Form /

Unit Strength

Number of Units

Unit Price

 

INVELTYS

 

KPI-121,

1% Surgical Product

 

Sterile topical eye drop: 3.2ml fill in 5cc multidose bottle in [**]batches

[**]

[**]

 

EYSUVIS

 

KPI-121,

0.25% Dry Eyes Product

 

Sterile topical eye drops:

8.2 mL fill in a 10 cc multidose bottle

[**]

[**]

 





2

 

ActiveUS 179480477v.1



 

 

5.Pricing.  Attachment C of the Agreement is amended to add the following to the
Commercial Unit Pricing Table:

 

The Commercial Unit Pricing for KPI-121 0.25% Dry Eye Product (EYSUVIS) [**]
shall be as follows:

 

 

Annual Unit Tiers*

[**]

[**]

[**]

KPI-121 0.25% Dry Eye Product

BFS Bottle

Packaging

 

Target fill

[**]

[**]

[**]

10ml

Bulk Packaged

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

*  [**].  

 

6.Minimum Requirement.    Section 4.1 shall be deleted in its entirety and
replaced with the following:

 

4.1Minimum Requirement. Subject to Catalent’s Minimum Supply Commitment (defined
below) and EYSUVIS approval (as described below), during each Minimum
Requirement Year, Client shall purchase, in accordance with the purchase order
and forecast requirements set forth in Article 4,  [**],  set forth on
Attachment C (“Revised Minimum Requirement”).  If Client does not purchase such
Revised Minimum Requirement during any Minimum Requirement Year, then within
[**] days after the end of such Minimum Requirement Year, Client shall pay
Catalent the difference between (A) the total amount Client would have paid to
Catalent if the Revised Minimum Requirement had been fulfilled and (B) the sum
of all purchases of Product from Catalent during such Minimum Requirement Year;
provided, however, that if Product ordered for delivery in a Minimum Requirement
Year is delivered following the conclusion of such Minimum Requirement
Year [**], then such payment shall be made within [**] days of the final
delivery of Product ordered for delivery in such Minimum Requirement Year. In
the event that, as a result of a Regulatory Authority or other Force Majeure
Event, Client is prevented from commercializing a Product, Client shall be
relieved of the Minimum Requirement for so long as the Force Majeure Event
remains; provided that Client uses its best efforts to mitigate or remove such
Force Majeure Event.    Notwithstanding the foregoing, if Client does not
receive FDA approval to commercialize EYSUVIS in the Territory prior to [**],
the Minimum Requirement set forth in Attachment C to the Agreement dated
February

3

 

ActiveUS 179480477v.1



 

16, 2018 (the “Original Attachment C”) shall continue to apply until Client’s
New Drug Application for EYSUVIS is approved, and the Revised Minimum
Requirement set forth below shall apply thereafter.

Effective upon FDA approval of EYSUVIS, Original Attachment C is deleted from
the Agreement and replaced with the following table:

 

 

 

 

 

REVISED MINIMUM REQUIREMENT*

 

Minimum Requirement Year 1

(July 1, 2020 to June 30, 2021)

 

[**]

Minimum Requirement Year 2

(July 1, 2021 to June 30, 2022)

 

[**]

Minimum Requirement Year 3

(July 1, 2022 to June 30, 2023)

 

[**]

Minimum Requirement Year 4

(July 1, 2023 to June 30, 2024)

 

[**]

Minimum Requirement Year 5

(July 1, 2024 to June 30, 2025)

 

[**]

Minimum Requirement Year 6 to 10

(July 1, 2025 – June 30, 2030)

[**]

 

 

*[**].

7.Notice.  Client’s address for notice pursuant to Article 17 is hereby changed
to: 490 Arsenal Way, Suite 120, Watertown, Massachusetts 02472, USA.  All
correspondence to Client shall include a copy to the attention of [**] at such
address or [**].

 

8.Other Terms.  Except as expressly amended herein, all other terms and
conditions of the Agreement will remain in full force and effect. Any
capitalized term used herein and not otherwise defined will have the same
meaning as set forth in the Agreement. In the event of any conflict between this
Second Amendment and the Agreement, the terms of this Second Amendment will
control.

 

 

[Signature Page Follows]



4

 

ActiveUS 179480477v.1



 

IN WITNESS WHEREOF, the parties have caused their respective Representatives to
execute this Second Amendment effective as of the Second Amendment Effective
Date.

 

CATALENT PHARMA SOLUTIONS, LLCKALA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Thomas A. Yezza

    

By:

/s/ Todd Bazemore

 

 

 

 

 

Name:

Thomas A. Yezza

 

Name:

Todd Bazemore

 

 

 

 

 

Title:

Vice President, Global Commercial Operations

 

Title:

COO

 

5

 

ActiveUS 179480477v.1

